DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Admitted Prior Art
In [0003] Applicants state “Several fitness trackers are known from the prior art, such as the portable devices disclosed by the European patent applications EP 2 755 551 and EP 2 987 453. Such portable devices comprise a heart rate measuring unit comprising a PPG sensor for measuring a blood pulse wave of the person over time to generate the heart rate signal, and a motion measurement unit comprising an accelerometer and/or a gyroscope for measuring an acceleration of the body part.” Applicants acknowledge that wearables with PPG sensing as well as motion sensing using “accelerometers and/or a gyroscope” are known in the art
In [0010] Applicants state “quaternions representation over other approaches known by the skilled artisan” this statement appears to state that Quaternions are one option out of several generally known approaches to represent an orientation. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  14-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite “using an algorithm for modeling an average signal” and estimating “from” the average a HR/RR without disclosing how the average signal is actually determined or the HR/RR determined from it. The specification recites a functional intent, to determine the HR/RR using processing steps, without details disclosing how the intent is achieved.  Claims depending from claim 14 share this issue and are rejected for the same reason.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “of samples of signals acquired” is an antecedent basis issue, Examiner believes the signals being mentioned are “the signals” mentioned previously. Also sample being recited could cause confusion as the sample is not relating to the sampling frequency but is relating to the data/signals from each window/epoch. For the above reasons the claims does not clearly define the metes and bounds of what is being claimed and is indefinite. The claims depending from this claim share this issue and are also rejected.

Claim 14 recites “an orientation vector” and “the orientation signal” if these are meant to be the same thing the phrasing should be consistent if these are not meant to be the same thing this is confusing and it’s unclear what the connection between them is. Examiner notes Applicants may be meaning for it there to be a series of discrete orientation vectors which in combination would make up a more orientation signal in time series. However, this is not clear based on the claim language and thus for the above reasons the claims does not clearly define the metes and bounds of what is being claimed and is indefinite. The claims depending from this claim share this issue and are also rejected.

Claim 14 recites “calculating an average breath cycle and/or an average time interval separating two consecutive heart beats using an algorithm for modeling an average signal configured to iteratively determine the average between the filtered signal obtained for the given time window and the average signal obtained in a preceding iteration for a preceding time window” However, it’s unclear what steps are occurring in this portion. In order to determine an average you need a minimum of two values as it is the summation of values/number of values. It’s unclear what the two values being used are. In part the claim recites:  “average” breath or time interval separating two consecutive heart beats. Is this meant to be claiming the average within a window; or an average between 1 value (ie one cycle or inter beat interval (IBI) of this window) and the historical average; or an average between 1 value (ie one cycle or inter beat interval (IBI) of this window) and 1 value (ie one cycle or inter beat interval (IBI) of a preceding window). Claims depending from claim 14 share this issue and are rejected for the same reason.

Claims 19 and 23 recite “activating the photoplethysmograph when the level of activity is above the predefined threshold . . . disactivating the photoplethysmograph when”. However, this is unclear, the PPG has binary states its either active or inactive structurally gathering the data. The activating/deactivating is relative to its initial state. Thus its either active and being deactivated or not activated and being activated. Presuming the state prior to the comparison is the same for both one of the two doesn’t make sense. If the intial state is activate you don’t activate you maintain or alternatively change states visa versa if its initial state is inactive you would be maintaining the inactive state or switching to the active you. Alternatively Applicants could be meaning processing when they say activate or deactivate, if motion is at a certain threshold. Claims depending from claim 19 and 23 share this issue and are rejected for the same reason.

Claim 23 states “comparing said level of activity to a second indicator” and later recites “activating the photoplethysmograph when the level of activity is above a predefined threshold and calculating the heart rate and/or the respiratory rate using the photoplethysmographic signal”, the claim recites comparing and then appears to recite actions depending on the outcome of the comparison. Yet recites “a second indicator” and “a predefined threshold”, its unclear if the indicator is the same thing as the threshold. If it isn’t its unclear what the indicator is. Claims depending from claim 23 share this issue and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, mental processes, without significantly more. The claim recites gathering data, calculating an average breath cycle and estimating a respiration rate (claim 14); also comparing a motion reading to a threshold to determine what sensor to activate (claims 19/23/25).
The limitations of comparing a motion reading to a threshold to determine to activate, “calculate an average” and “estimation” of a HR/RR, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, comparing, “calculate an average” and “estimation” of an HR/RR in the context of this claim encompasses the user manually or using pen a paper to compare a measurement to a threshold and performing mental processes such as performing the claimed calculations/estimation (computing an average is known in the art, the HR/RR is representative of the peaks per period time which are being averaged) in the mind/using pen and paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors “reception”/“obtaining” data is pre-solution activity of mere data gathering. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing (inertial with accelerometer, gyro, and/or etc.), PPG, communication module and processor/memory: (1) Oli see recitations below; (2) Roth see citations below; (3) US 20140275852 to Hong et al., see Table 1, Figs. 17A-18B, [0414]-[0426]; (4) US 20150351690 to Toth et al. see [0251]-[0252], [0365], Fig. 6; (5) Applicants Specification [0003] – the provided prior art references disclose the claimed structural elements. 
Therefore, the claims considered in combination and as a whole is are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (Chien-Lung Shen et al., Respiratory Rate Estimation by Using ECG, Impedance, and Motion Sensing in Smart Clothing. J Med Biol Eng. 2017;37(6):826-842. doi: 10.1007/s40846-017-0247-z. Epub 2017 Jul 1., viewed on 11/15/22; Applicant provided in their IDS) hereinafter Shen in view of Mouchantaf (Anthony Mouchantaf et al., US 20200260962) hereinafter Mou with evidentiary support provided by InevenSense Motion Sensors Introduction Document (InvenSense, Motion Sensors Introduction, 6/26/12, https://www.cdiweb.com/datasheets/invensense/sensor-introduction.pdf, viewed on 11/17/22) hereinafter Intro.
 Regarding claim 14, an interpretation of Shen discloses a method to process signals acquired with at least one accelerometer and one gyroscope (Materials and Methods Section including  Multi-sensor Smart Clothing and Respiration Signal from Euler Angle by Fusing Accelerometer and Gyroscope Sub-Sections; The recited portions disclose the use of an accelerometer and gyroscope “gyroscope & accelerometer MPU-6050 (InvenSense Inc., Sunnyvale, CA, USA)”) for the evaluation of a heart rate and/or a respiratory rate of a subject wearing said accelerometer and said gyroscope (Materials and Methods Section including Respiratory Rate Estimation Sub-Section including “The EIP, ECG, acceleration, and angular velocity are collected to compute the five respiratory signals EIP, RIFV, RIAV, RIIV, and RIMV.” and Respiration Signal from Euler Angle by Fusing Accelerometer and Gyroscope Sub-Section including “For RIMV, the 3-axial acceleration and the 3-axial angular velocity are merged” and Fig. 2), said method comprising the following steps: 
reception of the signals acquired with a predefined sampling frequency by the accelerometer and the gyroscope (Materials and Methods Section including Experiments Sub-Section; The section discloses the sensing occurring at a sampling rate); 
for each corresponding pair of samples of signals acquired by the accelerometer and the gyroscope, combination of the samples of signals of the accelerometer and the gyroscope so as to output an orientation vector for each sampling time (Materials and Methods Section including Respiratory Rate Estimation Sub-Section including “The EIP, ECG, acceleration, and angular velocity are collected to compute the five respiratory signals EIP, RIFV, RIAV, RIIV, and RIMV.” and Respiration Signal from Euler Angle by Fusing Accelerometer and Gyroscope Sub-Section including “For RIMV, the 3-axial acceleration and the 3-axial angular velocity are merged” and Fig. 2, Results and Discussion including Fig. 8; The cited portions recite that each of the samples of both the Accelerometer is combined with the respective Gyroscope continuously while they are being sampled. Examiner notes that Intro also discloses the use of Quaternions as one of several known variations for determining orientation based on the combination of accelerometer/gyroscope (or combined inertial measurement unit, “IMU”) signals); 
application of at least one filter to the orientation signal defined by the orientation vectors obtained for the sampling times so as to obtain a filtered signal (Materials and Methods Section including Respiratory Rate Estimation Sub-Section including “The EIP, ECG, acceleration, and angular velocity are collected to compute the five respiratory signals EIP, RIFV, RIAV, RIIV, and RIMV.” and Respiration Signal from Euler Angle by Fusing Accelerometer and Gyroscope Sub-Section including “through a 2nd-order bandpass Butterworth filter” and Fig. 2; The samples are fused and filtered continuously providing the output signal seen in Fig. 8d, thus the steps would have occurred during smaller time windows (such as 5 sec, 10 sec, etc) within this larger period of time). 

An interpretation of Shen may not explicitly disclose breaking respiration signal into windows, calculating an average breath cycle and/or an average time interval separating two consecutive heart beats using an algorithm for modeling an average signal configured to iteratively determine the average between the filtered signal obtained for the given time window and the average signal obtained in a preceding iteration for a preceding time window; and estimation of a heart rate and/or a respiratory rate from the average breath cycle and/or the average time interval separating two consecutive heart beats calculated.
However, in the same field of endeavor (medical devices), Mou teaches breaking respiration signal into windows ([0132] including “over a window of a selected duration, such as 15 seconds”), calculating an average breath cycle and/or an average time interval separating two consecutive heart beats using an algorithm for modeling an average signal ([0132] including “The interval between adjacent peaks corresponds to the average respiration rate interval during the window.”) configured to iteratively determine the average between the filtered signal obtained for the given time window and the average signal obtained in a preceding iteration for a preceding time window ([0132] including “the filtered signal may be correlated against itself at different points in time”); and estimation of a heart rate and/or a respiratory rate from the average breath cycle and/or the average time interval separating two consecutive heart beats calculated ([0132] including “Respiration rate may be calculated as the inverse of that interval.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis to determine respiration as discussed in Shen to include the average analysis as disclosed in Mou because Mou provides several alternatives for making a determination of the respiration rate and using the one applying averages is merely the combination or simple substitution of one approach with another  in order to make the respiration determination, based on known methods which will yield a predictable result.

 Regarding claim 18, an interpretation of Shen wherein the step of application of the at least one filter comprises: filtering the orientation signal in the band [0,08 Hz; 0,5 Hz] for selecting a part of the orientation signal comprising at least partially the breath activity (Fig. 2 Band Pass Filter; the filter overlaps with claimed range).

Claim(s) 19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (Laurence Olivier, US 20170128020) hereinafter Oli in view of Rothkopf (Fletcher Rothkopf, US 20160058375) hereinafter Roth in further view of Shen in further view of Mou with evidentiary support provided by InevenSense Motion Sensors Introduction Document (InvenSense, Motion Sensors Introduction, 6/26/12, viewed on 11/19/22) hereinafter Inven.
 Regarding claim 19, an interpretation of Oli discloses a method to evaluate a heart rate and/or a respiratory rate of a subject wearing a monitoring device comprising at least one accelerometer or at least one gyroscope and at least one photoplethysmography ([0020], [0025], [0035]-[0037]; Examiner notes that Applicants themselves acknowledge that wearable motion sensing using accelerometer and gyroscope is known see [0003] and Applicant Admitted Prior Art section and also the Inven evidence provides one example of this being known), wherein said method comprises the following steps:
estimating a level of activity of the subject according to signals acquired by the at least one accelerometer or the at least one gyroscope ([0023], [0025]-[0026], Claim 1 see also [0035]; Examiner notes that Applicants themselves acknowledge that wearable motion sensing using accelerometer and gyroscope is known see [0003] and Applicant Admitted Prior Art section);
comparing said level of activity to a predefined threshold ([0026]-[0027], [0034], Claim 1); and either: 
activating the photoplethysmograph when the level of activity is above the predefined threshold and calculating the heart rate and/or the respiratory rate using the photoplethysmographic signal ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1); or 
disactivating the photoplethysmograph when the level of activity is below the predefined threshold and implementing the method to process signals acquired with at least one accelerometer or one gyroscope ([0027], [0034]-[0035]).

An interpretation of Oli discloses a motion sensor such as a accelerometer or “Many other options, such as a gyroscope, are also possible for the motion sensor” for determining motion/activity, an interpretation of Oli may not explicitly disclose the accelerometer and gyroscope being used to determine motion. 
However, in the same field of endeavor (medical devices), Roth teaches the accelerometer and gyroscope being used to determine motion/activity ([0083] including “The one or more motion sensors may include one or more of the following: an accelerometer, a gyroscope, a tilt sensor, or other type of inertial measurement device.”, [0096] see also [0056], [0062], [0069]; The sensor for measuring motion can be an one or a combination of the sensors).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the motion sensor including an accelerometer or gyroscope as recited in Oli to include both the accelerometer and gyroscope to determine motion as recited in Roth because using the gyroscope and accelerometer is "Obvious to try" as it is choosing from a finite number of identified (“one or more of the following: an accelerometer, a gyroscope, a tilt sensor, or other type of inertial measurement device”), which are known sensors and combinations for motion sensing providing predictable solutions, as well as a reasonable expectation of success. Examiner also notes that Applicants appear to recognize that accelerometer and gyroscope are known to be used for motion sensing and the Inven provides a specific example of an inertial measurement unit combining both Gyroscope and Accelerometer. 

An interpretation of Oli discloses determining motion/activity, comparing to an activity threshold, switching between sensors for phycological sensing based on the comparison. An interpretation of Oli may not explicitly disclose performing the analysis as claimed in claim 14. 
However, in the same field of endeavor (medical devices), Shen and Mou teach the elements of claim 14, see the rejection of claim 14 for the citations.  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the determining motion/activity using an accelerometer and gyroscope, comparing to an activity threshold, switching between sensors for phycological sensing based on the comparison as disclosed by the Oli and Roth to include fusing the gyroscope and accelerometer data together to determine a breathing rate as described by Shen and Mou because in Oli the motion sensors are being constantly used thus in using the processing as recited by Shen an alternative known approach for determining the respiration and/or heart rates using gyroscopes and accelerometer is substituted in for using BIA to determine the physiological parameter to obtain the predictable result of a respiration rate as it is known as explained by Shen and Mou.  

 Regarding claim 22, an interpretation of Oli further discloses a step for removing a motion artefact from the photoplethysmographic signal ([0034] including “When the transition to the high energy PPG sensor 104 has occurred, the microprocessor 209 concurrently switches the motion sensor 105 from a low frequency sampling mode to a high frequency sampling mode because the raw motion reference signal (line 205) generated is used for motion correction.”).

 Regarding claim 23, an interpretation of Oli discloses monitoring device for monitoring a physiological parameter of a subject wearing said monitoring device ([0020], [0035]), comprising: 
a photoplethysmography ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1), to measure oxygen saturation in blood in order to detect a frequency related to heart rate and respiratory rate ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1); 
an inertial motion unit comprising at least one gyroscope and/or at least one accelerometer ([0023], [0025]-[0026], Claim 1 see also [0035]); and 
a processor ([0014], [0033]-[0034]) configured to implement the following steps: 
measuring a level of activity of the subject according to signals acquired by the at least one accelerometer or at least one gyroscope ([0023], [0025]-[0026], Claim 1 see also [0035]; Examiner notes that Applicants themselves acknowledge that wearable motion sensing using accelerometer and gyroscope is known see [0003] and Applicant Admitted Prior Art section); 
comparing said level of activity to a second indicator ([0026]-[0027], [0034], Claim 1); and either: 
activating the photoplethysmograph when the level of activity is above a predefined threshold and calculating the heart rate and/or the respiratory rate using the photoplethysmographic signal ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1); or 
disactivating the photoplethysmograph and implementing the method to process signals acquired with at least one accelerometer and one gyroscope ([0027], [0034]-[0035]).

An interpretation of Oli discloses a motion sensor such as a accelerometer or “Many other options, such as a gyroscope, are also possible for the motion sensor” for determining motion/activity, an interpretation of Oli may not explicitly disclose the accelerometer and gyroscope being used to determine motion. 
However, in the same field of endeavor (medical devices), Roth teaches a PPG for sensing blood oxygenation, HR, respiration rate ([0022], [0062], [0084], [0193]) the accelerometer and gyroscope being used to determine motion/activity ([0083] including “The one or more motion sensors may include one or more of the following: an accelerometer, a gyroscope, a tilt sensor, or other type of inertial measurement device.”, [0096] see also [0056], [0062], [0069]; The sensor for measuring motion can be an one or a combination of the sensors) and processors for processing the data and executing instructions ([0021], [0024], [0189]) .
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the motion sensor including an accelerometer or gyroscope as recited in Oli to include both the accelerometer and gyroscope to determine motion as recited in Roth because using the gyroscope and accelerometer is "Obvious to try" as it is choosing from a finite number of identified (“one or more of the following: an accelerometer, a gyroscope, a tilt sensor, or other type of inertial measurement device”), which are known sensors and combinations for motion sensing providing predictable solutions, as well as a reasonable expectation of success. Examiner also notes that Applicants appear to recognize that accelerometer and gyroscope are known to be used for motion sensing and the Inven provides a specific example of an inertial measurement unit combining both Gyroscope and Accelerometer. 

An interpretation of Oli discloses determining motion/activity, comparing to an activity threshold, switching between sensors for phycological sensing based on the comparison. An interpretation of Oli may not explicitly disclose performing the analysis as claimed in claim 14. 
However, in the same field of endeavor (medical devices), Shen and Mou teach the elements of claim 14, see the rejection of claim 14 for the citations.  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the determining motion/activity using an accelerometer and gyroscope, comparing to an activity threshold, switching between sensors for phycological sensing based on the comparison as disclosed by the Oli and Roth to include fusing the gyroscope and accelerometer data together to determine a breathing rate as described by Shen and Mou because in Oli the motion sensors are being constantly used thus in using the processing as recited by Shen an alternative known approach for determining the respiration and/or heart rates using gyroscopes and accelerometer is substituted in for using BIA to determine the physiological parameter to obtain the predictable result of a respiration rate as it is known as explained by Shen and Mou.  
 
 Regarding claim 24, an interpretation of Oli discloses the above in claim 23. an interpretation of Oli may not explicitly disclose further comprising a temperature sensor.
However, in the same field of endeavor (medical devices), Roth teaches further comprising a temperature sensor ([0083]-[0084]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the motion sensor including an accelerometer or gyroscope as recited in Oli to include a temperature sensor as recited by Roth to measure ambient temperature or body temperature ([0083]-[0084]) and provide health assistance and health related information to the user ([0188]). 

 Regarding claim 25, an interpretation of Oli discloses a monitoring device for monitoring a physiological parameter, comprising: 
a photoplethysmography ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1), to measure oxygen saturation in blood in order to detect a frequency related to heart rate and respiratory rate ([0007], [0020]-[0022], [0026]-[0027], [0034], Claim 1); 
an inertial motion unit comprising at least one gyroscope and/or at least one accelerometer ([0023], [0025]-[0026], Claim 1 see also [0035]); and 
a processor ([0014], [0033]-[0034]) configured to implement the method according to claim 19.

 Regarding claim 26, an interpretation of Oli further discloses wherein the data acquired and/or processed by the monitoring device are transmitted to a server operating system ([0023]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Javier Hernandez et al., "Biowatch: Estimation of heart and breathing rates from wrist motions," 2015 9th International Conference on Pervasive Computing Technologies for Healthcare (PervasiveHealth), 2015, pp. 169-176, doi: 10.4108/icst.pervasivehealth.2015.259064 – including “Ballistocardiography (BCG) is a non-invasive physiological measurement method that has regained attention during recent years [7]. This approach captures subtle motions of the body due to shifts in mass of blood as the heart pumps [20] and can be unobtrusively measured by adding motion sensors to everyday objects” and further determining HR and breathing rate using motion sensors such as accelerometers and/or gyroscopes. Examiner notes this is included in Applicants IDS and a copy provided by Applicants; Ja-Woong Yoon et al. (2014) “Improvement of Dynamic Respiration Monitoring Through Sensor Fusion of Accelerometer and Gyro-sensor,” J Electr Eng Technol Vol. 9, No. 1: 334-343, 2014. The Korean Institute of Electrical Engineers. doi: 10.5370/jeet.2014.9.1.334 – discloses sensor fusion of Gyro and Accelerometer for respiration estimation using quaternions etc; US 20190133499 see fig. 13; US 20150335288 to Toth et al see [0237] including “In aspects, one or more modules may include an activity sensor (e.g. an accelerometer, a gyroscope, a pedometer, etc.) to measure one or more inertial parameter (e.g. local acceleration, rotation, vibration, etc.) at a location on the body of the subject during a monitoring session. In aspects, information obtained from one or more activity sensors may be used to remove movement artifacts from a physiologic signal, calculate a trajectory, determine a gravitational reference frame, orientation of the module and/or accompanying patch, etc. In aspects, one or more modules may include a tri-axis accelerometer for characterizing the local inertial vector of the body of the subject to which the module is attached. In aspects, one or more modules may include a tri-axis accelerometer, a gyroscope, and optionally a magnetometer.”; InvenSense, MPU-6000 and MPU-6050 Product Specification Revision 3.4, 8/19/13, viewed on 11/19/22. The closest reference for claims 19/23 which based on the dates of the foreign filing does not appear to be prior but is being included on the record to show that it was reviewed is US 20190313947 to Li.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792